           Case 2:20-cv-00738 Document 1-4 Filed 05/15/20 Page 1 of 2


                               APPENDIX A: WORKS IN SUIT

                                                            Copyright
                                                                             Defendants’
       Claimant/Plaintiff              Game Title          Registration
                                                                              Websites
                                                             Number

                                   Animal Crossing: New
1   Nintendo of America Inc.                               PA 2-233-840   FLASHCARDA.COM
                                        Horizons

                                                                          ANXCHIP.COM
2   Nintendo of America Inc.              ARMS             PA 2-038-228   FLASHCARDA.COM
                                                                          MOD3DSCARDS.COM

                                                                          ANXCHIP.COM
                                                                          FLASHCARDA.COM
                                  Captain Toad: Treasure
3   Nintendo of America Inc.                               PA 2-138-114   NX-CARD.COM
                                         Tracker
                                                                          MOD3DSCARDS.COM
                                                                          USACHIPSS.COM

                                                                          ANXCHIP.COM
                                   Donkey Kong Country:
4   Nintendo of America Inc.                               PA 2-128-734   FLASHCARDA.COM
                                      Tropical Freeze
                                                                          MOD3DSCARDS.COM

                                                                          ANXCHIP.COM
                                                                          FLASHCARDA.COM
5   Nintendo of America Inc.         Luigi’s Mansion 3     PA 2-213-908   NX-CARD.COM
                                                                          MOD3DSCARDS.COM
                                                                          USACHIPSS.COM

                                                                          ANXCHIP.COM
6   Nintendo of America Inc.        Mario Kart 8 Deluxe    PA 2-051-900   FLASHCARDA.COM
                                                                          MOD3DSCARDS.COM

                                  New Super Mario Bros.                   FLASHCARDA.COM
7   Nintendo of America Inc.                               PA 2-179-319
                                        Deluxe                            MOD3DSCARDS.COM


                                                                          FLASHCARDA.COM
8   Nintendo of America Inc.            Splatoon 2         PA 2-047-788
                                                                          MOD3DSCARDS.COM

                                                                          ANXCHIP.COM
                                                                          FLASHCARDA.COM
9   Nintendo of America Inc.       Super Mario Maker 2     PA 2-213-509   NX-CARD.COM
                                                                          MOD3DSCARDS.COM
                                                                          USACHIPSS.COM
            Case 2:20-cv-00738 Document 1-4 Filed 05/15/20 Page 2 of 2


                                                                             ANXCHIP.COM
10   Nintendo of America Inc.      Super Mario Odyssey        PA 2-062-889   FLASHCARDA.COM
                                                                             MOD3DSCARDS.COM

                                                                             ANXCHIP.COM
                                                                             FLASHCARDA.COM
11   Nintendo of America Inc.       Super Mario Party         PA 2-140-681   NX-CARD.COM
                                                                             MOD3DSCARDS.COM
                                                                             USACHIPSS.COM

                                                                             ANXCHIP.COM
                                The Legend of Zelda Link’s
12   Nintendo of America Inc.                                 PA 2-212-311   FLASHCARDA.COM
                                       Awakening
                                                                             MOD3DSCARDS.COM

                                The Legend of Zelda: Breath                  ANXCHIP.COM
     Nintendo of America Inc.                                 PA 2-028-142
13                                      of the Wild                          FLASHCARDA.COM

                                                                             ANXCHIP.COM
                                                                             FLASHCARDA.COM
14   Nintendo of America Inc.      Yoshi’s Crafted World      PA 2-197-776   NX-CARD.COM
                                                                             MOD3DSCARDS.COM
                                                                             USACHIPSS.COM
